             Case 2:18-cv-00346-JAD-BNW Document 57 Filed 06/11/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 HAROLD EDWARDS,                                           Case No.: 2:18-cv-00346-JAD-BNW

 4             Petitioner
                                                          Order Granting Motions for Status and
 5 v.                                                                 Docket Sheet

 6 STATE OF NEVADA, et al.,                                            ECF Nos. 50, 56

 7             Respondents

 8

 9            Pro se habeas petitioner Harold Edwards moves for a status check and a copy of the

10 docket sheet for his case. 1 I grant both motions. The status of his matter is this: his petition is

11 briefed, and the court will issue a decision on the merits in due course. Petitioner is advised that

12 filing numerous motions will only delay the adjudication of his case.

13            IT IS THEREFORE ORDERED that petitioner’s motion for status check [ECF No.

14 50] is GRANTED.

15            IT IS FURTHER ORDERED that petitioner’s motion for copy of the docket sheet

16 [ECF No. 56] is GRANTED. The Clerk is directed to send a copy of the docket sheet to

17 petitioner.

18            Dated: June 11, 2021

19                                                             _________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
20

21

22

23
     1
         ECF Nos. 50, 56.
